Citation Nr: 0719794	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  02-20 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for cavum vergae with 
septo-optic dysplasia and learning disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and F.M.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board Remands of May 2003 and September 
2006.  This matter was originally on appeal from an October 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Anchorage, Alaska.  

The veteran and an acquaintance, F.M., testified before the 
undersigned Veterans Law Judge at a travel board hearing in 
May 2004; a transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record shows that the 
veteran is diagnosed with cavum vergae and learning 
disabilities, both congenital defects.  

3.  The medical evidence does not establish that exposure to 
Agent Orange or any other chemicals caused the veteran's 
dementia and Alzheimer's.  


CONCLUSION OF LAW

Cavum vergae with septo-optic dysplasia and learning disorder 
was not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in April 2001, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim.   

In a supplemental statement of the case (SSOC) dated in 
February 2007, the RO informed the veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The RO also explained how the 
disability rating and effective date are determined.  The 
Board finds that in issuing this letter, the RO has satisfied 
the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and 
records from the Social Security Administration.  The RO also 
provided the veteran with a VA examination in August 2002; a 
report of that examination has been associated with the 
veteran's claims file.  Additionally, the Board has obtained 
an independent medical expert opinion for the purpose of 
clarifying the medical issues presented.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-03.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2006).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature.  VAOPGCPREC 82-90.  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects.  Id.  If such a defect, however, was subject to 
superimposed disease or injury during military service, 
service connection may be warranted for the resultant 
disability.  Id.  

Analysis

The veteran claims that he entered the service with 
preexisting neurological/psychiatric disorders (i.e. cavum 
vergae and learning disorders), but that his exposure to 
Agent Orange and diesel fuel aggravated these conditions and 
caused his dementia and Alzheimer's.  At the travel board 
hearing, F.M., an acquaintance of the veteran's, asserted 
that the veteran's pre-existing condition made him more 
susceptible to dementia as a result of being exposed to 
diesel fuel.  Regarding chemical exposure, the veteran 
claimed that while in Vietnam he rode on a truck and was 
often sprayed with a combination of herbicides and diesel 
fuel.  The veteran claimed that he was never given protective 
gloves or masks.  

The Board has reviewed all of the medical evidence in light 
of the veteran's assertions, but finds that this evidence 
does not support a grant of service connection.  The medical 
evidence pertaining to the veteran's claimed conditions is 
extensive.  Of this evidence, only an August 2002 VA 
examination report, nexus opinions from Dr. L.C. and Dr. 
D.E., and an independent medical expert opinion from Dr. M.C. 
pertain to the etiology of claimed conditions.  Because these 
documents are the most probative of the issue, the Board will 
limit its discussion to them.

Neither the opinion from Dr. L.C., nor the opinion from Dr. 
D.E.. are sufficient for establishing a medical nexus between 
an incident in service and any of the claimed conditions.  In 
Dr. L.C.'s opinion, which was dated in July 2002, she stated 
that the veteran's current diagnoses included dementia due to 
Alzheimer's, early onset, with depression; learning disorder 
not otherwise specified (NOS); and schizotypal personality 
disorder.  Dr. L.C. stated that the veteran had asked about 
exposure to chemical fumes and possible exacerbation of his 
underlying neurologic/psychiatric disorders.  In her opinion, 
Dr. L.C. stated, prolonged exposure to chemical fumes could 
exacerbate underlying disorders; and that underlying 
disorders can increase a person's susceptibility to chemical 
damage.  

In Dr. D.E.'s opinion, which was dated in August 2002, the 
psychiatrist stated that the veteran had been diagnosed with 
early onset dementia due to Alzheimer's, dysthymia, and 
learning disorder.  Dr. D.E. stated that he agreed with Dr. 
L.C.'s opinion of July 2002, that prolonged exposure to 
chemical fumes could cause brain damage, that these fumes 
could make worse any underlying/pre-existing disorders, and 
that pre-existing disorders can increase a person's 
susceptibility to the harm chemicals can do.  

The Board finds that neither of these opinions are legally 
sufficient because in them, the two doctors only stated that 
the chemical exposure "could" have exacerbated the pre-
existing condition.  As such, Drs. L.C. and D.E.'s opinions 
are couched in terms of possibility and speculation rather 
than probability that there is a causal connection between 
the veteran's service and present conditions.  Consequently, 
the opinions do not have the requisite degree of medical 
certainty and the Board gives them little probative weight.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).   

The VA examination report also does not support the veteran's 
claim.  In that report, which was dated in August 2002, J.H., 
Physician Assistant, Certified, stated that there was no 
evidence that Agent Orange or other inhalant exposure was 
associated with or caused an aggravation of a congenital 
learning disorder based on "short-term low dose exposure."  
Moreover, J.H. stated that the extensive examinations reports 
of record did not reflect a progression of the veteran's 
congenital brain disorder.  

At his hearing, the veteran challenged the VA examiner's 
description of his exposure as "short-term low dose" and 
asserted that he had actually been exposed to a large amount 
of fuel and herbicides.  The Board has considered the 
veteran's concern, but notes that it would be nearly 
impossible to determine how much exposure he had.  The Board 
need not delve into such an inquiry, however.  Even if the 
Board were to place little weight with this opinion, the 
evidence overall does not support the claim.   

The most probative evidence is the report of the independent 
medical expert opinion, which was dated in May 2006.  In that 
report, Dr. M.C. indicated that he had reviewed the records 
in the veteran's claims file and that based on those records 
and medical literature, he arrived at the following 
conclusions.  First, Dr. M.C. explained that he agreed with 
the veteran's diagnosis of cavum vergae and learning 
disorder, but not with the diagnosis of septo-optic 
dysplasia.  The latter, according to Dr. M.C., was a rare 
congenital disorder.  Dr. M.C. named the known clinical 
manifestations of the disorder and concluded that because the 
veteran's medical record failed to reflect such clinical 
manifestations, that the diagnosis could not be supported.

Next, Dr. M.C. discussed whether cavum vergae and learning 
disorders were "diseases."  Dr. M.C. stated that cavum 
vergae was a congenital developmental anomaly of the brain of 
uncertain significance.  Dr. M.C. cited literature in which 
it was "clearly concluded that cavum vergae alone does not 
identify individuals at risk for cognitive delays."  
Learning disorders, the doctor stated, tended to be inherited 
and ran in families.  In the veteran's case, it was apparent 
that he suffered from learning disabilities long before he 
enrolled into the military according to Dr. M.C.  He also 
said that both cavum vergae and learning disabilities tended 
to be static, which meant they were not progressive and not 
associated with future progressive disabilities.  By applying 
definitions under 38 C.F.R. section 3.303(c), Dr. M.C. 
stated, cavum vergae and learning disabilities would clearly 
qualify as developmental defects and not as developmental 
diseases.  

Regarding the role exposure to "Agent Orange" or other 
agents during service had on the veteran's conditions, Dr. 
M.C. stated that there was no medical literature available to 
associate Agent Orange with cavum vergae, learning disorders, 
pre-senile dementia, or Alzheimer's disease.  Dr. M.C. noted 
a study that showed there was no significant risk of 
Alzheimer's with an exposure to herbicides, insecticides, and 
pesticides.  Dr. M.C. then listed 11 diseases that had been 
believed associated with Agent Orange.  Dr. M.C. noted that 
the veteran's medical record did not endorse a diagnosis of 
any of those diseases.  
 
In consideration of Dr. M.C.'s opinion, the Board finds there 
is no basis to grant service connection for cavum vergae and 
learning disability because these are congenital defects 
within the meaning of section 3.303.  As for the dementia and 
Alzheimer's, the medical evidence does not link them to the 
veteran's claimed chemical exposure.  Dr. M.C. stated that 
there was no known association between either condition and 
herbicide exposure.  While Drs. L.C. and Dr. D.E. explained 
that chemical exposure could exacerbate an underlying 
disorder, as noted above, neither provided an opinion that 
satisfied the legal criteria for medical certainty.  


ORDER

Service connection for cavum vergae with septo-optic 
dysplasia and learning disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


